State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 10, 2016                   522677
________________________________

In the Matter of JORY M. BALL,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   September 20, 2016

Before:   Peters, P.J., Garry, Lynch, Devine and Mulvey, JJ.

                             __________


     Jory M. Ball, Auburn, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating certain prison disciplinary rules.

      Petitioner was ordered to submit a urine specimen for
testing, and it twice tested positive for the presence of
buprenorphine, K2-2 synthetic cannabinoids and opiates. He was
accordingly charged in a misbehavior report with using a
controlled substance and using an intoxicant and, following a
tier III disciplinary hearing, was found guilty as charged. The
determination was affirmed upon administrative appeal, and this
CPLR article 78 proceeding ensued.

      We confirm. The misbehavior report, positive drug test
results, related documentation and the hearing testimony provide
                              -2-                522677

substantial evidence to support the determination finding
petitioner guilty of using a controlled substance and an
intoxicant (see Matter of Martinez v Annucci, 134 AD3d 1380, 1380
[2015]; Matter of Green v Annucci, 134 AD3d 1376, 1376-1377
[2015]; Matter of Ralands v Prack, 131 AD3d 1334, 1335 [2015]).
Petitioner's denial that he used any controlled substance or
intoxicant presented a credibility issue for resolution by the
Hearing Officer (see Matter of Belle v Prack, 140 AD3d 1509, 1510
[2016]; Matter of Green v Annucci, 134 AD3d at 1377). The chain
of custody of the specimen was adequately established through the
information contained on the request for urinalysis form and the
testimony of the correction officer who collected and tested the
specimen (see Matter of Martinez v Annucci, 134 AD3d at 1381;
Matter of Roman v Prack, 133 AD3d 959, 960 [2015]).

      Turning to petitioner's procedural claims, the record
establishes that petitioner was provided with the documentation
to which he was entitled and was afforded an opportunity to
review it (see 7 NYCRR 1020.4 [f] [1] [iv]; [2] [iii]; 1020.5
[a]; Matter of Smith v Prack, 138 AD3d 1286, 1287 [2016]; Matter
of Paddyfote v Fischer, 118 AD3d 1240, 1241 [2014]).
Petitioner's remaining contentions have been reviewed and found
to be lacking in merit.

     Peters, P.J., Garry, Lynch, Devine and Mulvey, JJ., concur.
                              -3-                  522677

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court